ASSET MANAGEMENT FUND AMF LARGE CAP EQUITY FUND AMF U.S. GOVERNMENT MORTGAGE FUND AMF INTERMEDIATE MORTGAGE FUND AMF SHORT U.S. GOVERNMENT FUND AMF ULTRA SHORT MORTGAGE FUND AMF ULTRA SHORT FUND AMF MONEY MARKET FUND SUPPLEMENT DATED NOVEMBER 13, TO THE PROSPECTUS DATED MARCH 1, 2008 The section “Portfolio Managers” on page 21 of the Prospectus is replaced with the following: The portfolio managers of the Adviser manage each Fund’s investments as a team. The portfolio managers responsible for the day-to-day management of each Fund’s investments (with the exception of the Large Cap Equity Fund) are David F.
